Chief Judge VAUGHN
dissenting.
Plaintiff alleged, among other things, that:
4. Defendant was willfully, recklessly and wantonly negligent in that he was operating the motor vehicle in such a fashion so as to see how close he could operate the said motor vehicle to the plaintiff without actually striking him but, misjudging his ability to accomplish such a prank, actually struck the plaintiff with the motor vehicle he was operating.
Defendant’s own testimony includes the following:
Q. You did hit him?
A. Yes, sir.
Q. You don’t claim the brakes or steering on the vehicle or anything failed, do you?
A. No, sir.
Q. You meant to come close, but you missed?
A. Yes, sir.
*543Q. Did you believe that was a dangerous thing to do at the time?
A. Yes, sir.
Q. It is true though, is it not Mr. Johnson, that at the time the van struck Mr. Pleasants you were trying to put a fright or a scare into him by operating the van close to him?
A. Yes, sir.
Q. That is true?
The allegations and proof, therefore, would permit the jury to find that plaintiff was injured as a result of an intentional wrongful act by defendant. It is not necessary for defendant to have intended the actual results of his intentional wrongful act. The results of his intentional wrongful act were just as foreseeable as if he had aimed a pistol at defendant instead of a truck. For the reasons stated in Andrews v. Peters, I vote to reverse.